DETAILED ACTION
Election/Restrictions

Claims 1-4, 8-14, and 17-18 are allowable. Claim 13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Group I, claims 1-12 and Group II, claim 13, as set forth in the Office action mailed on February 2, 2017, is hereby withdrawn and claim 13 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Terminal Disclaimer

The terminal disclaimer filed on November 3, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9211397 has been reviewed and is accepted.  The terminal disclaimer has been recorded. In view of this, the obviousness type double 
Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Holly D. Kozlowski on January 18, 2022.

The application has been amended as follows: 

Claim 8: 
At lines 1 and 2, replace the recitation “wherein the pressure-sensitive adhesive layer contains a drug.” with the recitation - - wherein the drug is included in the pressure-sensitive adhesive layer. - -. 
Claim 13: 
At line 3, after the recitation “layer”, insert the recitation “, and laminating the support on a surface of the pressure-sensitive adhesive layer - -.  



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: claims 1-4, 8-14, 17, and 18 are allowed.

Closest prior art to claim 1 is Terahara et al. (US 20050260255 A1).  Terahara discloses an adhesive patch (facial patch) comprising a backing layer (support), an adhesive layer (pressure sensitive adhesive layer), and a release liner (release layer), in this order (0018 and 0059).  Further, the adhesive layer of Terahara comprises a drug (0018) and is for application to skin (0013 and 0043).  

The adhesive layer of Terahara comprises an adhesive base agent (0008), a tackifier resin (0051), and a plasticizer (softening agent) (0049).  Terahara further discloses that the adhesive base agent comprises styrene-isoprene-styrene (SIS) block copolymer, 2-ethylenehexyl acrylate-vinyl acetate copolymer, and a basis nitrogen including polymer including a basic nitrogen and having no adhesion property at normal temperature (0008 and abstract).  Terahara further discloses that the adhesive layer is compounded with a drug (0042). 

The difference between the claimed invention (claim 1) and the prior art of Terahara is that the adhesive of Terahara is required to contain 2-ethylenehexyl acrylate-vinyl acetate copolymer and a basis nitrogen including polymer, which is excluded from the adhesive of the claimed invention.  Specifically, the claimed invention consists of a styrene-isoprene-styrene block copolymer, a terpene tackifier resin, and a liquid paraffin softening agent, and optionally, a drug.”   It is submitted that the transitional phrase “consists of” excludes any element, step, or ingredient not specified in the claim.  MPEP 2111.03 (II).  Accordingly, the adhesive of the claimed invention excludes 2-ethylenehexyl acrylate-vinyl acetate copolymer and a basis nitrogen including polymer of Terahara. See also applicant’s argument on last paragraph on page 10 of the amendment submitted on November 3, 2021. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s amendment submitted on November 3, 2021 in response to the previous OA have been fully considered.  

Support for claim 1 amendment can be found in original claims 5, 7 and 8.  Support for examiner’s amendment to claim 13 can be found in paragraph 0091 of US Patent Application Publication No. 20150320606 A1 of the present application (see 
In view of applicant’s amendment to claim 1, the 35 USC 103 rejection of claims 1-9, 15, 16, and 18 as being unpatentable over Terahara et al. (US 20050260255 A1) in view of Dobos (US 6512158 B1) as set forth in the previous OA is withdrawn. 

A declaration under 37 CFR 1.132 submitted by Koji Kawahara on November 3, 2021 in response to the 35 USC 103 rejection of claims 1-9, 15, 16, and 18 as being unpatentable over Terahara et al. (US 20050260255 A1) in view of Dobos (US 6512158 B1) as set forth in the previous OA is acknowledged.  However, applicant’s arguments as set forth in the aforementioned declaration are moot, because the rejection is withdrawn. 
   




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
January 18, 2022